internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no date none tam-162800-02 cc psi b8 director taxpayer name taxpayer address taxpayer_identification_number taxable years date of conference legend taxpayer x y z issues when taxpayer makes first retail sales of the vehicles described below is it liable for the excise_tax imposed by sec_4051 of the internal_revenue_code on truck tractors or are the vehicles classified as trucks upon which no tax is imposed by virtue of sec_4051 if the irs rules that the described vehicles are taxable tractors will the irs grant taxpayer's request to apply this technical_advice_memorandum tam on a nonretroactive basis under sec_7805 conclusions taxpayer is liable for the excise_tax imposed by sec_4051 on tractors when taxpayer makes first retail sales of the vehicles described below taxpayer's request to apply this tam on a nonretroactive basis under sec_7805 is denied tam-162800-02 facts taxpayer makes first retail sales of certain vehicles that it markets to recreational users as luxury tow vehicles the types of trailers towed typically include horse and cattle trailers racing car trailers and recreational house trailers the vehicles are also capable of transporting passengers in the cab the vehicles are comprised of a x model medium-duty chassis cab 4-door with crew and extended cab and a y or z model platform to inches long by inches wide the chassis cabs are ordered by taxpayer with a recreational service package as designated by the manufacturer and a recreational vehicle body the recreational service package extends the normal two-year or big_number mile vehicle warranty to a five-year or big_number mile warranty also as part of the package the frame rail cross members are placed to specifically accommodate a towed vehicle the chassis cabs have gross vehicle weight ratings gvwrs of big_number pounds and the vehicles have gross combined weight ratings gcwrs of big_number pounds the vehicles are equipped with either air or hydraulic brakes a to horsepower engine two gallon fuel tanks and a six-speed automatic transmission the front axle and suspension system is rated at big_number pounds while the rear axle suspension system is rated at big_number pounds and includes a big_number pound axle and big_number pounds of airbags added to the rear suspension system which reduces the gvwr of the rear axle to big_number pounds to soften the ride coupling devices are mounted on all vehicles most of the vehicles at issue are equipped with a removable inch ball hitch mounted in the center of the platform 1for industry purposes gvwr is the legal load capacity specified by the manufacturer of a single vehicle calculated by adding front and rear axle capacities including suspension wheel and tire and brake limitations if suspension capacity is less than the axle capacity the lower capacity is used truck index inc diesel truck index glossary of terms and abbreviations pincite date for purposes of sec_4051 sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l defines gvw as the maximum total weight of a loaded vehicle generally unless found to be unreasonable by the irs the maximum total weight is the gvwr as specified by the manufacturer or established by the seller of the vehicle in establishing a gvwr for purposes of sec_4051 the seller may only consider the strength of the chassis frame and the axle capacity and placement 2for industry purposes gcwr is the value specified by the manufacturer of a vehicle as its gross combination weight gcw the gcw is comprised of the actual weight of the entire vehicle at the ground with a trailer or trailers including vehicle equipment driver passengers fuel and payload diesel truck index pincite tam-162800-02 just in front of the rear axle the ball hitch is rated to tow a trailer with a gvwr of big_number pounds taxpayer sells some of the vehicles with a platform-mounted air-ride fifth wheel hitch installed instead of the ball hitch the platforms are designed with rectangular wells to accommodate either coupling device all the vehicles are equipped with cab-mounted electronic brake controllers for control of the electric brakes on a towed vehicle 7-prong rv-type plugs for trailer light connections a big_number pound-rated trailer receiver mounted at the rear of the vehicle a lighted headache rack and two cargo compartments below the platform and ahead of the rear wheels options include custom headboards and interiors open top toolboxes mounted behind the cab belly storage boxes removable steel stake-bed rails on the platform audio visual accessories and global positioning services taxpayer states that the vehicles have heavy-duty brakes that will stop a towed recreational vehicle safely and that up to big_number pounds of ballast is added to the rear frame rails to equalize the vehicle weight while it is driven without a trailer without the ballast or trailer to weigh down the rear of the vehicle skidding or hydroplaning can occur during an examination of taxpayer the irs office that submitted this tam request determined that taxpayer’s vehicles at issue were tractors and assessed the sec_4051 excise_tax on taxpayer’s first_retail_sale of the vehicles that determination was based on the irs examiner’s conclusion that the primary design of the vehicles was that of a tractor and not a truck the examiner found that the vehicles’ equipment included a heavy-duty trailer receiver and either a platform-mounted ball hitch rated for a trailer with a maximum gvwr of big_number pounds or an air-ride fifth wheel although taxpayer’s vehicles were equipped with electric trailer brake controls the vehicles’ brakes were acknowledged by taxpayer to be strong enough to stop most trailers without a separate trailer brake therefore the braking capabilities of the vehicles were disproportionately large when compared to the braking capacity actually required to safely stop taxpayer’s vehicles when loaded to capacity with passengers and cargo but not towing a vehicle further the examiner found that taxpayer’s vehicles towing capacity was disproportionately greater than its load-carrying capacity which is limited to the space behind the chassis cab taxpayer does not report or pay federal excise_tax on its sales of the vehicles law and analysis sec_4051 imposes an excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that the tax imposed by sec_4051 does not apply to tam-162800-02 automobile truck chassis and automobile truck bodies suitable for use with a vehicle that has a gross vehicle weight gvw of big_number pounds or less sec_145_4051-1 defines tractor as a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 defines truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer revrul_76_559 1976_2_cb_365 considers whether two vehicles were trucks or tractors for purposes of the highway vehicle use_tax imposed by sec_4481 at the time the revenue_ruling was issued a tractor was considered to be any motor_vehicle primarily designed to tow a trailer or semitrailer and a truck was considered to be any motor_vehicle primarily designed to transport property the first vehicle was a two-axle pickup truck with a bar and a fifth wheel attachment or a special kingpin installed in the truck's bed the bar and fifth wheel could be removed the kingpin could be folded flush with the floor the ruling states that the truck retained its character as a truck despite the installation of hitching devices the second vehicle was essentially similar to a conventional truck tractor but had a fifth wheel mounted over its rear axle and an automobile carrier body designed to carry one automobile over the cab of the vehicle and one automobile behind the cab the ruling states that although the second vehicle had some load carrying capacity the vehicle was primarily designed as a tractor in applying the primarily designed test to the two vehicles the revenue_ruling states that it is not necessary that a vehicle be designed to only tow or transport a load to the exclusion of the other function in order to be primarily designed for towing semitrailers or trailers or transporting property revrul_77_36 1977_1_cb_347 in applying the primary design test states that a three-axled truck chassis with a conventional truck cab and equipped with an automobile carrier body designed to carry three automobiles two over the cab and one behind the cab as well as a fifth wheel mounted on a stinger that extended downward from the rear of the chassis is a truck-trailer combination for purposes of sec_4481 consistent with revrul_76_559 revrul_76_554 1976_2_cb_342 states that a light-duty pickup truck equipped with a removable bar and fifth wheel attachment is a truck for purposes of the light-duty truck exclusion from the tax imposed under former sec_4061 revrul_74_461 1974_2_cb_377 holds that a vehicle consisting of a two-axled truck chassis a small flat bed body and a special hitch mechanism used to tow mobile homes is primarily designed for the transportation of property and thus is a truck for tam-162800-02 purposes of sec_4481 in horton homes inc v united_states no 01-cv-130-2 u s dist lexis m d ga date the issue was whether a certain vehicle was a truck or tractor for purposes of the tax imposed by sec_4051 the court held that certain incomplete chassis cabs that were purchased and modified by the plaintiff to include a sleeper cab and thereafter completed into what the plaintiff referred to as a toter were tractor chassis taxable under sec_4051 the court rejected the plaintiff’s argument that the vehicles were trucks and held that the toters fell squarely within the meaning of the term tractor as defined in the regulations further the court said the toters are highway vehicles primarily designed to tow manufactured homes that are attached to the toter’s a-frame ball hitch with a hydraulic lift hitch the toters are equipped with air brakes and a towing package the toters have a control in the cab for operating the manufactured home’s brakes independently of the cab’s brakes id at sec_7805 provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect taxpayer argues alternatively that either because its vehicles possess load-carrying capability on the vehicles themselves the vehicles are trucks rather than tractors and as such are not subject_to tax because their gvws are below the taxable weight threshold set forth in the sec_4051 exclusion or if its vehicles are determined to be tractors that the weight threshold of sec_4051 is also applicable to the taxability of its tractors in support of above taxpayer argues that not only are its vehicles equipped with a load-carrying platform but the vehicles also have cargo compartments some vehicles are equipped with optional stake-bed rails that can assist in transporting a load on the vehicle itself and the total load-carrying capacity of the vehicles far exceeds that of a light-duty pickup truck as noted above sec_145_4051-1 provides that tractor means a highway vehicle primarily designed to tow a vehicle but does not carry cargo on the same chassis as the engine taxpayer argues that its vehicles possess more cargo-carrying capacity than pickup trucks and thus should be classified as trucks however taxpayer’s vehicles cannot be characterized as trucks solely because the vehicles can carry cargo on the same chassis as their engine otherwise any tractor despite its primary design would be classified as a truck if the tractor has incidental or secondary tam-162800-02 load-carrying capacity as the court stated in horton homes f inding that horton homes toters are not subject_to the excise_tax would be to elevate form over substance a practice that is strongly discouraged in the tax arena id at in common everyday usage primarily means principally or of first importance the term does not mean exclusive taxpayer’s vehicles are primarily designed to tow a semitrailer for the following reasons its vehicles are equipped with a trailer receiver a plug for trailer lights and brakes and a towing device -- either a ball hitch or a fifth wheel hitch mounted on a sloping platform to accommodate the turns of the towed vehicle the towing and braking capabilities of these vehicles are disproportionately high in contrast to their load-carrying capacity which is limited to the space behind the cab which space is unavailable for use if the vehicle is towing a gooseneck trailer and compartments to operate the vehicles safely without a trailer the ballast is required if the vehicles were primarily designed as trucks it is doubtful that taxpayer would install the ballast and thus increase the purchase_price for a secondary use of the vehicles as tow vehicles finally as part of the recreational package ordered from x the chassis frame rails on the vehicles are placed to specifically accommodate a towed vehicle taxpayer also states that the receivers 7-prong plugs and brakes installed on its vehicles are also used on light-duty trucks such as pickups and sport utility vehicles taxpayer argues that a commercial tractor does not use these components and since they are found only on light-duty trucks its vehicles should also be classified as trucks however a tractor need not be designed as a typical commercial highway tractor in order to be taxable under sec_4051 as a tractor a vehicle need only be primarily designed as a tractor to be taxed as such the code and regulations do not distinguish between a commercial tow vehicle and a recreational or private tow vehicle for purposes of the definition of a tractor under sec_4051 the classification of the vehicles as trucks or tractors does not depend on whether a particular hitch is included on the vehicle in horton homes for example the vehicles that were held to be tractors were not equipped with fifth wheels the most common coupling device for a commercial tractor likewise the lack of an air brake system to slow the trailer or semitrailer does not preclude the finding that the towing vehicles are primarily designed as tractors where as in this case other physical attributes of the vehicles definitively indicate that the vehicles are tractors we also note that taxpayer markets these vehicles as luxury tow vehicles in support of above taxpayer argues that the statutory weight exclusion provided in sec_4051 applies equally to both trucks and truck tractors taxpayer states that the heading to sec_145_4051-1 imposition of tax on heavy trucks and trailers sold at retail does not distinguish between trucks and tractors and thus the sec_4051 exclusion must also apply equally to trucks and tractors taxpayer points out that the federal highway administration’s website chart of federal highway user tam-162800-02 fees makes no distinction between a truck and a tractor in referring to the retail excise_tax rate as percent of retailer’s sales_price for tractors and trucks over big_number pounds gross vehicle weight further taxpayer states that the term truck chassis is the industry accepted designation for truck and tractor chassis finally taxpayer argues that the intent of sec_4051 is to tax commercial type vehicles not a luxury transport and that a use test rather than a primary design test should be applied to its vehicles taxpayer states that only about of the time are its vehicles used for towing in regard to taxpayer’s argument we note that generalized statements in the headings of statutes or regulations or statements in the pronouncements or publications of other agencies are not determinative also the actual use of the vehicles by taxpayer’s customers does not effect the issue of whether the vehicles are primarily designed as trucks or tractors sec_4051 imposes tax on discrete automotive items--automobile truck chassis and bodies automobile truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer the wording of sec_4051 is quite specific in excluding only automobile truck chassis and automobile truck bodies suitable for use with a vehicle that has a gvwr of big_number pounds or less the united_states supreme court on numerous occasions has ruled that tax exemptions can not be implied see for example 534_us_84 consideration of sec_7805 relief a technical_advice_memorandum ordinarily is applied retroactively see dollar_figure of revproc_2003_2 2003_1_irb_76 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer that is being modified or revoked taxpayer's argument for favorable sec_7805 treatment is that it relied on rev ruls and which involve the taxability of vehicles under sec_4061 and sec_4481 of the type here at issue taxpayer notes that the vehicles described in the revenue rulings did not lose their characterization as trucks when they were equipped with towing devices taxpayer’s reliance on the cited revenue rulings is misplaced although the primary design test discussed in the revenue rulings is used to determine whether a vehicle is a truck or tractor the vehicles at issue are structurally and functionally distinguishable from the vehicles described in the revenue rulings also the irs has not previously issued a letter_ruling or a technical_advice_memorandum to taxpayer on this issue taxpayer has correspondence from the irs regarding the sec_4051 tax in general but with no reference to the taxability of the vehicles at issue consequently tam-162800-02 taxpayer's arguments do not support granting its request for sec_7805 relief caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
